Citation Nr: 1532568	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  08-26 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to July 1987.  Further, his DD Form 214 lists over 5 years of prior active service.  He died in December 2005, and the appellant is his surviving spouse.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2010 the appellant appeared at a hearing before a Veterans Law Judge (VLJ).  In August 2011, the Board issued a decision that denied the appealed claim.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 132 (Fed. Cir. 2013), the Board's August 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the October hearing.  In order to remedy any such potential error, the Board sent the appellant a letter notifying her of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the appellant requested only to have the prior decision vacated and a new one issued in its place.  

The Board again denied the appellant's claim in an April 2014 rating decision.  She appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claim (Court).  In February 2015, the parties filed a joint motion for remand (JMR) with the Court, following which the Court issued an Order vacating the Board's April 2014 decision.  The case was returned to the Board for action consistent with the JMR.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the February 2015 JMR, the Board finds that further development is necessary regarding the appellant's cause of death claim.  

As noted in the JMR, the parties agreed that the Board failed to provide adequate reasons and bases related to the appellant's cause of death claim.  Namely, the Board failed to discuss whether the Veteran's diabetes mellitus, which was a contributory cause of his death, was directly related to his military service.  The parties agreed that the Board relied on an inadequate March 2011 VHA opinion because the specialist did not discuss the possibility that the Veteran's diabetes mellitus had its onset during service.  Additionally, the parties noted that the Board failed to address the significance of a September 1975 service treatment note indicating "slightly elevated blood sugar," and a January 1987 abnormal blood sugar reading with a notation that the Veteran's father died at age 42 due to diabetes.  

The Board finds that the appellant's claim must be remanded for a VA records review and opinion related to the Veteran's diabetes mellitus and the possibility that it is directly related to his military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain a medical opinion from an examiner with appropriate expertise to determine the nature and etiology of the Veteran's diabetes mellitus.  

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, the examiner is asked to determine whether the Veteran's diabetes mellitus manifested within his first, post-service year.  

The examiner should also render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's diabetes mellitus was caused or aggravated by his military service, or caused or aggravated (chronically worsened) by a service-connected disability (including his service-connected kidney stones). 

The examiner is asked to specifically comment on the significance of the service treatment records showing a September 1975 notation of "slightly elevated blood sugar," and January 1987 blood sugar reading of 108 with a notation of abnormal findings.  In other words, were these high blood sugar readings in service a precursor to his later diagnosed diabetes mellitus?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




